Citation Nr: 0739082	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
(previously claimed as muscle spasm, low back, and arthritis 
of the low back), to include as secondary to the service-
connected disability of residuals of left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971 and from July 1973 to April 1990.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied an increased 
rating for essential hypertension, denied service connection 
for high cholesterol and continued denying service connection 
for muscle spasm, low back.  The veteran disagreed with the 
denied service-connection claim of his muscle spasm, low back 
and the continued rating of his hypertension in September 
2005.  He perfected his appeal in February 2006 only to the 
denied service-connection claim of muscle spasm, low back, 
and the case was referred to the Board for appellate review. 

The Board notes that service connection for a low back 
condition was previously denied in a January 1993 rating 
decision which is final.  The RO denied the veteran's 
application to reopen his claim in the September 2005 rating 
decision on appeal but later reopened the claim in a January 
2006 Statement of the Case (SOC).  However, regardless of 
what the RO has done in cases such as this, "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Although this claim does not involve a prior final 
denial by the Board, but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has characterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for a low back disorder.

A hearing was held in April 2007 with the veteran before 
Kathleen K. Gallagher, a member of the Board sitting in North 
Little Rock, Arkansas, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002) and who is rendering the determination in this 
case.

The merits of the claim for service connection for a low back 
disorder, to include as secondary to the service-connected 
disability of residuals of left knee disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a January 1993 rating decision, the RO denied service 
connection for arthritis of the low back.  The veteran was 
notified of this decision in February 1993 and he did not 
perfect an appeal of this decision to the Board.

3.  Some evidence received since the January 1993 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back disorder, to include as secondary to the 
service-connected disability of residuals of left knee 
disorder.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision, which denied 
entitlement to service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Some evidence received subsequent to the January 1993 
rating decision is new and material, and the claim for 
service connection for a low back disorder, to include as 
secondary to the service-connected disability of residuals of 
left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, the RO did not adequately meet the timing 
requirement to provide full notice to the veteran before the 
initial decision on his claim in September 2005.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  See 
also Dingess, 19 Vet. App. at 489 (holding that the timing 
requirement enunciated in Pelegrini applies equally to the 
initial disability rating and effective date elements of a 
service-connection claim).  However, the Board finds that VA 
cured any defect in the timing of the initial July 2005 
notice letter (for the direct service connection claim) and 
April 2006 notice letter (for the secondary service 
connection claim) by the subsequent notice letter on July 11, 
2006 that was issued prior to the readjudication and issuance 
of a Supplemental Statement of the Case (SSOC) on July 25, 
2006.  VA can cure a failure to afford statutory notice to 
claimant prior to the initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006).  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (VCAA notification must not always be contained in 
a single communication from the VA).

The requirements with respect to the content of the notice 
were met in this case.  The July 2005 notice letter informed 
the veteran of the evidence and information that was 
necessary to reopen the claim as well as evidence and 
information necessary to establish his entitlement to the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1, 11 (2006) (VA must notify a 
claimant of the evidence needed that constitutes both new and 
material.)  Specifically, the July 2005 notice letter stated 
that the veteran was previously denied service connection for 
muscle spasms of the lower back.  Because the appeal period 
had expired, the RO informed the veteran that he needed to 
present new and material evidence to reopen his claim to 
establish service connection.  The RO defined "new" as 
evidence which is being submitted to VA for the first time 
and "material" as additional evidence which must pertain to 
the reason the claim was previously denied.  Finally, the RO 
identified that the reason that the claim was previously 
denied was that there was no evidence that the low back 
condition was related to military service.  The July 2005 
notice letter also stated that in order to establish service 
connection, the RO needed evidence showing that an injury, 
event, or disease began in or was made worse by military 
service, a current physical or mental disability, and a 
relationship between the current disability and an injury, 
disease or event in service.  

The April 2006 notice letter also properly informed the 
veteran how to establish entitlement to a secondary service 
connection claim.  The Board notes that although the letter 
indicates that the veteran was sent an attachment called, 
"What the Evidence Must Show - Secondary S/C", the 
attachment is not in the file, and therefore, the Board 
cannot determine whether this attachment met the notification 
requirements of the law, namely, whether the veteran was 
informed of the information and evidence not of record that 
was necessary to substantiate the claim for a secondary 
service connection.  However, the Board presumes that the 
veteran was provided sufficient notice in the attachment, as 
the veteran has not demonstrated clear evidence to the 
contrary.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (The law presumes the regularity of the administrative 
process "in the absence of clear evidence to the 
contrary.").  Finally, the July 2006 notice letter properly 
informed the veteran as to the service connection claim 
elements of the degree of disability and the effective date 
of the disability.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2005 notice letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
would assist him in getting such things as medical records, 
employment records, and records held by Federal agencies.  
The veteran was also informed in the July 2005 letter that he 
was being scheduled for a medical examination.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter 
requested that he complete and return, if necessary, the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any additional private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
notice letter informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

The letter informed the veteran that he could submit evidence 
pertaining to his claim and provided him with specific 
examples of types of relevant evidence.  The letter thus 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
See 38 C.F.R. § 3.159(b)(1) (2007).

The duty to assist the veteran has also been satisfied in 
this case.  The veteran was afforded a VA examination in 
January 2006 for his direct service connection claim, a VA 
examination in April 2006 for his service-connected knee 
disorder, and an addendum of the January 2006 VA examination 
in November 2006 by the same VA examiner who addressed the 
secondary service-connection claim in light of the new 
evidence presented.  The veteran's service medical records, 
VA medical records, private medical records, and the 
veteran's statements are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and two Supplemental Statements of the Case (SSOC), which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
condition this is not service-connected, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition has worsened.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006.  The new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

The Board observes that the veteran's claim for service 
connection for a low back disorder was previously considered 
and denied by the RO in a rating decision dated in January 
1993.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

In July 2005, the veteran essentially requested that his 
claim for service connection for a low back disorder be 
reopened.  The September 2005 rating decision now on appeal 
denied reopening the veteran's claim.  However, the SOC in 
January 2006 found the evidence submitted by the veteran 
after the January 1993 rating decision to be new and 
material.  The decision review officer reopened the veteran's 
claim and adjudicated it on a de novo basis.  As will be 
explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for a low back disorder is ultimately 
correct.  Nevertheless, the requirement of submitting new and 
material evidence is a material legal jurisdictional issue 
that the Board is required to address on appeal, despite the 
RO's actions.  Barnett, 83 F.3d at 1383; see also Suttmann, 5 
Vet. App. at 135.  Thus, the Board has recharacterized the 
issue on appeal as whether the appellant has submitted new 
and material evidence to reopen the previously denied claim 
for service connection for a low back disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  For applications 
to reopen filed after August 29, 2001, as was the application 
to reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2007).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In the January 1993 rating decision, the claim for service 
connection for a low back disorder (at that time claimed as 
arthritis of the back) was denied because the RO noted that 
there was no evidence that the veteran ever had arthritis of 
the back.  The RO also noted that service connection had 
previously been denied for a low back disorder (claimed as 
muscle spasms of the back) and there was still no evidence 
presented by January 1993 that the current limitation of 
motion of the veteran's lumbar spine was related to service.

In the September 2005 rating decision, the RO found that the 
veteran had not submitted any new evidence that raised a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disorder.  
VA treatment records that had been obtained by the RO at that 
time only demonstrated a low back disorder.  These records 
did not provide a link or nexus between his current back 
disorder and an injury or disease incurred in service.

However, the RO subsequently received additional evidence and 
reopened his claim in the January 2006 SOC.  This evidence 
included a VA outpatient treatment entry in December 2005 by 
a doctor who stated that the veteran's long-standing limp due 
to his service-connected left knee disorder resulted in back 
discomfort.  The Board finds that this evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a low back 
disorder.  This evidence is certainly new, in that it was not 
previously of record.  The December 2005 VA outpatient 
treatment record is also material because it provided an 
opinion regarding the veteran's low back disorder that 
established a connection between his low back disorder and 
his service-connected left knee disorder.  This evidence 
raises a reasonable possibility of substantiating the claim 
for service connection on a secondary basis under 38 C.F.R. 
§ 3.310(a).  Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a low back 
disorder, to include as secondary to the service-connected 
disability of residuals of left knee disorder.  38 C.F.R. 
§ 3.156(a) (2007).  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected disability of 
residuals of left knee injury, is reopened and, to this 
extent only, the appeal is granted.


REMAND

Reasons for Remand: To notify the veteran of applicable 
regulations and to afford the veteran with a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp 2007); 38 C.F.R. § 3.159 
(2007).

The Board notes that the veteran submitted a VA outpatient 
treatment record, dated in December 2005, entitled 
"Orthopedics Consult Results," on which the examiner 
reported, "Has long standing limp due to left knee that 
results in right knee and back discomfort."  No further 
explanation is given.  As noted in the decision, this 
statement raises a reasonable possibility of substantiating 
the claim for service connection on a secondary basis under 
38 C.F.R. § 3.310(a) (2007).  

In November 2006, a VA examiner entered an addendum to his VA 
examination in January 2006 addressing the secondary service 
connection claim.  The examiner stated that he reviewed the 
claims folder and his previous examinations and he gave the 
opinion that it was less likely than not that the veteran's 
left knee disorder caused an altered gait that caused his 
lumbar spine disability.  While this opinion is contrary to 
that of the VA treating physician in December 2005, the 
November 2006 examiner did not specifically note or comment 
whether the veteran's service-connected left knee disorder 
aggravated the veteran's low back disorder.  Moreover, the VA 
examiner did not address the December 2005 VA outpatient 
entry in the examination report.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.	The RO should send the veteran a notice 
letter in connection with his claim for 
service connection for a  low back 
disorder.  The letter should include 
notice of the evidence needed to 
establish a claim for secondary service 
connection and what part of the 
evidence VA will provide and what part 
the veteran must provide.  It should 
also include notice of both versions of 
38 C.F.R. § 3.310(a), that which was in 
effect prior to October 10, 2006, and 
the version effective from October 10, 
2006.

2.	The veteran should be afforded a VA 
examination.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to determine whether 
the veteran's low back disorder was 
aggravated by his service-connected 
left knee disorder.  

The examiner should render an opinion as 
to whether it is clear that the veteran's 
low back disorder was not aggravated 
(increased in severity) by his service-
connected left knee disorder.  The 
examiner is also requested to review and 
comment on the VA outpatient treatment 
entry of December 2005.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), the 
claims file must be made available to the 
examiner for review.

The RO should readjudicate the claim for entitlement to 
service connection for a low back disorder, to include as 
secondary to the service-connected disability of residuals 
of left knee injury on the merits.  If such action does not 
resolve the claim, a supplemental statement of the case 
(SSOC) should be issued to the veteran and his 
representative.  An appropriate period of time should be 
allowed for response before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


